United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1607
                                   ___________

Richard L. Cox,                         *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * Bankruptcy Appellate Panel
                                        * for the Eighth Circuit.
Barbara Griffin,                        *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 25, 2006
                                Filed: April 27, 2006
                                 ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       Barbara Griffin, the wife of debtor Stephen Griffin, appeals from a decision of
the Bankruptcy Appellate Panel (BAP) affirming the bankruptcy court’s1 judgment
in favor of the court-appointed trustee, Richard Cox. Upon review of the bankruptcy
court’s factual findings for clear error, and its legal conclusions de novo, see In re
Vote, 276 F.3d 1024, 1026 (8th Cir. 2002) (standards of review), we agree with the
BAP that the bankruptcy court properly avoided post-petition payments totaling


      1
      The Honorable James G. Mixon, United States Bankruptcy Judge for the
Western District of Arkansas.
$65,000 to Barbara Griffin, avoided as to the trustee her recording of a quitclaim deed,
and declared that the prenuptial agreement between Barbara and Stephen Griffin did
not effect a present transfer of the real property at issue. We therefore affirm. See 8th
Cir. R. 47B.
                         ______________________________




                                          -2-